     Case 4:18-cr-00263-JGZ-JR Document 73 Filed 08/02/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00263-001-TUC-JGZ (JR)
10                  Plaintiff,                         ORDER
11   v.
12   Robert Francis Krebs,
13                  Defendant.
14
15          Pending before the Court is Magistrate Judge Jacqueline M. Rateau’s Report and
16   Recommendation (R&R) recommending that the District Court find that Mr. Krebs is
17   competent to stand trial. (Doc. 70.) Mr. Krebs has filed an objection. (Doc. 71.) After
18   independent review of the parties’ briefing, as well as the reports, hearing testimony, and
19   exhibits, the Court will overrule Defendant’s objection and adopt Judge Rateau’s R&R.
20                                  STANDARD OF REVIEW
21          When reviewing a Magistrate Judge’s Report and Recommendation, this Court
22   “may accept, reject, or modify, in whole or in part, the findings or recommendations made
23   by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the
24   magistrate judge’s findings and recommendations de novo if objection is made, but not
25   otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
26   (emphasis omitted). District courts are not required to conduct “any review at all . . . of
27   any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
28   See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Reyna-Tapia, 328 F.3d at 1121;
     Case 4:18-cr-00263-JGZ-JR Document 73 Filed 08/02/19 Page 2 of 5



 1   Schmidt v. Johnstone, 263 F.Supp. 2d 1219, 1226 (D. Ariz. 2003).
 2                                         DISCUSSION
 3          Defendant filed a Motion to Determine Competency following his indictment for
 4   one count of Armed Bank Robbery in violation of 18 U.S.C. § 2113(a) and (d).               A
 5   defendant may be deemed competent to stand trial if “he has sufficient present ability to
 6   consult with his lawyer with a reasonable degree of understanding,” and “has a rational as
 7   well as factual understanding of the proceedings against him.” Dusky v. United States, 362
 8   U.S. 402, 402 (1960) (per curiam); Chavez v. United States, 656 F.2d 512, 518 (9th Cir.
 9   1981). “Whether a defendant is capable of understanding the proceedings and assisting
10   counsel is dependant upon evidence of the defendant’s irrational behavior, his demeanor
11   in court, and any prior medical opinions on his competence.” United States v. Gastelum-
12   Almeida, 298 F.3d 1167, 1171 (9th Cir. 2002) (quoting Miller v. Stainer, 108 F.3d 1109,
13   1112 (9th Cir. 1997)).       The government has the burden of demonstrating by a
14   preponderance of the evidence that a defendant is competent. United States v. Hoskie, 950
15   F.2d 1388, 1392 (9th Cir. 1991).
16          The Court agrees that the Government has demonstrated by a preponderance of the
17   evidence that the Defendant is competent and can understand the nature and consequences
18   of the proceedings, and that he is also capable of assisting counsel. The substantial
19   evidence supporting this conclusion is set forth in Judge Rateau’s thorough and carefully
20   considered report. In brief, Defendant’s conversations with the FBI shortly after arrest and
21   with three doctors over the months that followed demonstrate that he has an understanding
22   of the charge against him, that the charge is a felony, what his legal options for responding
23   to the charge are, and the potential consequences of the proceedings. Defendant likewise
24   possesses a sufficient present ability to consult with his lawyer and participate in his
25   defense, as set forth in Dr. Cochrane’s and Dr. Johnson’s findings, and as corroborated by
26   his courtroom testimony provided during his competency hearing.
27          Upon independent review of the record, the Court will overrule Defendant’s
28   objections—arguments which were previously considered and rejected by the Magistrate


                                                 -2-
     Case 4:18-cr-00263-JGZ-JR Document 73 Filed 08/02/19 Page 3 of 5



 1   Judge. Defendant’s statements to the FBI, his hearing testimony, Dr. Cochrane’s opinion,
 2   and the medical testing done at the Federal Medical Center in Butner, North Carolina, all
 3   undermine Defendant’s first argument that his “potential” medical conditions are severe
 4   enough to raise sufficient doubt as to whether he is currently suffering from a degenerative
 5   mental illness. As found by Dr. Cochrane—who had the opportunity to observe Defendant
 6   over the course of several months—Defendant exhibited a much higher level of functioning
 7   than a person with dementia or severe cognitive impairment would ordinarily present.
 8   Defendant likewise demonstrated strong recall and cognitive ability during his interviews,
 9   and Defendant’s MRI brain imaging and other lab work did not show any clear evidence
10   of organic impairment. Although Dr. Cochrane acknowledged certain deficits presented
11   by Defendant, he nonetheless concluded that those deficits are not incapacitating, to the
12   extent they are genuine.
13          Moreover, Defendant’s trial testimony and FBI interview strongly refute his
14   contention that the Government has presented insufficient evidence to meet its burden.
15   Defendant wrote a narrative that he read into the record at the June 10 hearing. The
16   narrative was cogent and relevant. In it, Defendant criticized his evaluation at Butner,
17   challenged the methodology used in the evaluation, refuted Dr. Cochrane’s conclusions
18   with explanatory facts, and detailed Defendant’s difficulties in consulting with his attorney
19   in confidence in the courtroom due to hearing difficulties. Defendant’s descriptions and
20   vocabulary were sophisticated. For example, Defendant denied “prevaricating” and
21   referred to the “plethora of press coverage.” He noted that he was college educated. (See
22   Doc. 69, pg. 13 (“There was one scheduled written test for Mr. Krebs in the six months he
23   was a resident at Butner mental hospital, it was a word definition multiple choice, quite
24   simple for Mr. Krebs, who has a college education.”).) He recounted specific details of
25   certain events in his life—some in the past, and some that had occurred more recently.
26          Defense counsel emphasizes that Defendant’s interview with the FBI over a year
27   and a half ago “has little probative value as to his current state of mind given that there is
28   a possibility he is currently suffering from a degenerative mental illness.” But Defendant’s


                                                 -3-
     Case 4:18-cr-00263-JGZ-JR Document 73 Filed 08/02/19 Page 4 of 5



 1   FBI interview was not considered in isolation. Dr. Cochrane also considered Defendant’s
 2   personal history, including psychological evaluations previously conducted by Drs.
 3   Menchola and Johnson, Defendant’s criminal record, and Defendant’s own recitation of
 4   his history. Importantly, Dr. Cochrane evaluated Defendant over a period of almost five
 5   months, from October 2018 to February 2019, and Dr. Cochrane considered his own
 6   personal observations alongside Defendant’s past performance with the FBI in reaching
 7   his conclusion for the Court. Judge Rateau considered the same information taken into
 8   account by Dr. Cochrane, in addition to Dr. Cochrane’s testimony, and Judge Rateau heard
 9   and observed Defendant testify on June 10, 2019.
10          The Court likewise overrules Defendant’s objection contesting the finding that
11   Defendant is malingering. Dr. Cochrane acknowledged that secondary gain is necessary
12   to support a diagnosis of malingering, but reasonably concluded that Defendant’s
13   malingering appeared motivated by a desire to avoid prosecution. Dr. Cochrane adequately
14   explained how he eliminated other possible explanations to arrive at that conclusion. Judge
15   Rateau also considered the inconsistency between Defendant’s initial statement to the FBI
16   that he robbed the bank to go to jail and Dr. Cochrane’s conclusion that Defendant was
17   malingering to avoid prosecution. The fact that Defendant has not consistently articulated
18   his motivations does not necessarily undermine the conclusion that Defendant is
19   malingering, motivated by a desire to avoid prosecution. Defendant’s history supports such
20   a conclusion, and a person’s motivations may change over time and circumstances. For
21   instance, a person in Defendant’s position might plausibly change his mind about the
22   desirability of returning to prison once he was in fact returned to custody.
23          Defendant’s testimony, his three expert evaluations, his personal history, and his
24   interview with the FBI, all support the conclusion that the Government has demonstrated
25   by a preponderance of the evidence that Defendant is competent to stand trial.
26   //
27   //
28   //


                                                 -4-
     Case 4:18-cr-00263-JGZ-JR Document 73 Filed 08/02/19 Page 5 of 5



 1                                    CONCLUSION
 2        IT IS ORDERED that the Report and Recommendation (Doc. 70) is ADOPTED.
 3        Dated this 2nd day of August, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -5-
